       Case 3:19-cv-03418-WHO Document 15 Filed 09/03/19 Page 1 of 3



 1   Katherine M. Dugdale, Bar No. 168014
     KDugdale@perkinscoie.com
 2   PERKINS COIE LLP
     1888 Century Park E., Suite 1700
 3   Los Angeles, CA 90067-1721
     Telephone: 310.788.9900
 4   Facsimile: 310.788.3399

 5   Holly M. Simpkins, pro hac vice
     HSimpkins@perkinscoie.com
 6   Lauren Watts Staniar, pro hac vice
     LStaniar@perkinscoie.com
 7   PERKINS COIE LLP
     1201 Third Avenue, Suite 4900
 8   Seattle, WA 98102
     Telephone: 206.359.8000
 9   Facsimile: 206.359.9000

10   Attorneys for Plaintiff
     Twitch Interactive, Inc.
11

12                                 UNITED STATES DISTRICT COURT

13                              NORTHERN DISTRICT OF CALIFORNIA

14                                       SAN FRANCISCO DIVISION

15

16   TWITCH INTERACTIVE, INC., a                   Case No. 19-cv-03418-WHO
     Delaware corporation,
17                                                 PLAINTIFF TWITCH INTERACTIVE,
                            Plaintiff,             INC.’S ADMINISTRATIVE MOTION TO
18                                                 CONTINUE CASE MANAGEMENT
            v.                                     CONFERENCE AND RELATED
19                                                 DEADLINES
     JOHN AND JANE DOES 1–100,
20   individuals,                                  [L. Civ. R. 7-11]

21                          Defendants.

22

23

24

25

26

27

28
                                                  -1-
                                                        ADMINISTRATIVE MOTION TO CONTINUE CMC
                                                                        CASE NO. 19-CV-03418-WHO
       Case 3:19-cv-03418-WHO Document 15 Filed 09/03/19 Page 2 of 3



 1          Plaintiff Twitch Interactive, Inc. hereby moves this Court to continue the Case

 2   Management Conference and related deadlines, including the deadline to file an Alternative

 3   Dispute Resolution certification, for ninety days. This extension is necessary as Twitch is still

 4   working to learn the identities of the Doe defendants and effectuate service.

 5          Twitch filed its Complaint on June 14, 2019. ECF No. 1. Through this lawsuit, Twitch

 6   seeks to hold accountable individuals who staged an attack on Twitch.tv. Id. Defendants

 7   anonymized their identities during the attack, so Twitch filed a Doe suit and asked this Court’s

 8   leave to serve third-party discovery before the Case Management Conference to learn Does’

 9   identities. ECF No. 12. The Court granted Twitch’s motion on August 7, 2019. ECF No. 13.

10   Pursuant to this Court’s order, Twitch served subpoenas on eleven internet service providers,

11   email service companies, and social media companies in mid-August 2019. Declaration of Holly

12   M. Simpkins (“Simpkins Decl.”) ¶ 3. The Court set detailed requirements for the subpoenas in its

13   August 7, 2019, order granting Twitch’s motion to serve expedited discovery. ECF No. 13, at 9–

14   10. Given those requirements, the return dates for the subpoenas are in mid-October. Simpkins

15   Decl. ¶ 3.

16          The Case Management Conference is scheduled for September 17, 2019. ECF No. 9.

17   Because Twitch is still working to locate and serve the defendants, it would be premature to hold

18   a Case Management Conference, file a Case Management Statement, and conduct a Rule 26(f)

19   conference at this time. Accordingly, in the interest of justice and to enhance judicial efficiency

20   and preserve resources, Twitch respectfully requests that the Case Management Conference be

21   continued approximately 90 days to December 16, 2019, or a date thereafter on which the Court

22   is available, and that all related deadlines be adjusted accordingly. This includes the deadline to

23   file an ADR Certification, which Twitch requests the Court set for November 25, 2019. There

24   have been no previous time modifications, and the requested continuance will not impact the

25   schedule of the case, as no trial date or other deadlines have been set. Simpkins Decl. ¶ 5.

26   Subject to the Court’s approval, Twitch requests that the current schedule be amended as follows:

27          1.      The Initial Case Management conference be continued to December 17, 2019, at

28   2:00 pm.
                                                      -2-
                                                            ADMINISTRATIVE MOTION TO CONTINUE CMC
                                                                            CASE NO. 19-CV-03418-WHO
       Case 3:19-cv-03418-WHO Document 15 Filed 09/03/19 Page 3 of 3



 1          2.     The last day to file a Rule 26(f) Report, complete initial disclosures or state

 2   objection in Rule 26(f) Report and file Case Management Statement per Standing Order regarding

 3   Contents of Joint Case Management Statement be continued to December 10, 2019.

 4          3.     The last day to meet and confer regarding initial disclosures, early settlement,

 5   ADR process selection, and discovery plan and to file an ADR Certification be continued to

 6   November 26, 2019.

 7          Twitch will send this Motion and related documents to the following email addresses,

 8   which Twitch believes are associated with several of the Doe defendants: skelthade@gmail.com,

 9   jfernandes423@hotmail.com, ganganchef@gmail.com. When Twitch sent the Court’s August 7,

10   2019 order to these three email addresses, the message to jfernandes423@hotmail.com was

11   returned as undeliverable. Prior emails to jfernandes423@hotmail.com were not returned as

12   undeliverable. Simpkins Decl. ¶ 6.

13   DATED: September 3, 2019                          PERKINS COIE LLP
14
                                                       By: s/ Holly M. Simpkins
15                                                         Holly M. Simpkins, pro hac vice
                                                           HSimpkins@perkinscoie.com
16                                                         Katherine M. Dugdale, Bar No. 168014
                                                           KDugdale@perkinscoie.com
17                                                         Holly M. Simpkins, pro hac vice
                                                           HSimpkins@perkinscoie.com
18                                                         Lauren Watts Staniar, pro hac vice
                                                           LStaniar@perkinscoie.com
19
                                                            Attorneys for Plaintiff
20                                                          Twitch Interactive, Inc.
21

22

23

24

25

26

27

28
                                                     -3-
                                                           ADMINISTRATIVE MOTION TO CONTINUE CMC
                                                                           CASE NO. 19-CV-03418-WHO
